Citation Nr: 1454112	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  11-26 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for right knee patellofemoral syndrome.

2.  Entitlement to an increased disability rating in excess of 10 percent for left knee patellofemoral syndrome.

3.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to October 18, 2013, and as 70 percent disabling from October 18, 2013, forward.  

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel



INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from July 1985 to September 1989, August 1990 to May 1991, and March 2003 to August 2003.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to a higher disability rating for PTSD and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the right knee disability has been manifested by complaints of pain and giving way; objective findings include flexion to no worse than 110 degrees even with pain and following repetition, extension to no worse than 0 degrees even with pain and following repetition, moderate patellar subluxation, normal X-ray studies, and no ankylosis or laxity on ligament testing.

2.  Throughout the rating period on appeal, the left knee disability has been manifested by complaints of pain and giving way; objective findings include flexion to no worse than 120 degrees even with pain and following repetition, extension to no worse than 0 degrees even with pain and following repetition, moderate patellar subluxation, X-ray findings of arthritis, and no ankylosis or laxity on ligament testing.






CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 20 percent disability rating have been met for right knee instability for the entire rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2014).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 20 percent disability rating have been met for left knee instability for the entire rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2014).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent disability rating have been met for left knee arthritis for the entire rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5003 (2014); VAOPGCPREC 23-97; VAOPGCPREC 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  


Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Service connection for bilateral patellofemoral pain syndrome was granted in a January 2007 rating decision.  Initial noncompensable disability ratings were assigned under Diagnostic Code 5261 (which addresses limitation of extension) based on noncompensable limitation of motion and lack of instability. 

In January 2010, the Veteran filed a claim for increased ratings for his knee disabilities.  In the April 2010 rating decision on appeal, the RO granted higher 10 percent disability ratings based on objective evidence of pain with active motion.  The Veteran asserts that the current 10 percent disability ratings for his knees do not take into account functional loss due to pain on movement.   

The diagnostic codes relevant to the knee disability are 5003, 5010, and 5257-5261.  The VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  See VAOPGCPREC 23-97.  Likewise, the VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under DC 5257, the veteran would be entitled to a separate compensable evaluation under DC 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  

Furthermore, to warrant a separate rating for arthritis based on X-ray findings and limited motion under DCs 5260 or 5261, the limited motion need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  

DC 5010 is for arthritis due to trauma, substantiated by X-ray findings and provides for rating as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

Turning to the evidence most pertinent to the rating period on appeal, the Veteran was afforded a VA examination in February 2010.  He reported pain in the left knee at a level of 7 out of 10 in severity, and pain in the right knee at a level of 8 out of 10 in severity.  He stated he had not seen any orthopedic specialists for his knees, and he was not wearing any knee braces.  In addition, he reported symptoms of giving way on the right side only, stiffness, and decreased speed of joint motion.  He denied deformity, instability (despite the report of giving way of the right knee), weakness, incoordination, episodes of dislocation or subluxation, locking episodes, effusion, and symptoms of inflammation.  He reported severe flare-ups of the right knee only, occurring weekly and lasting for hours.  These were precipitated by standing for prolonged periods of time.  Medication and rest (sitting or lying down) alleviated his symptoms.  He denied incapacitating episodes, and reported that he was able to stand for 15 to 30 minutes and walk about a quarter of a mile. 

On physical examination, gait was normal.  There was crepitus bilaterally on palpation.  There was no instability or patellar abnormality.  In addition, there was no locking, effusion, or dislocation, and there was no evidence of meniscal absence or of a meniscal tear.  However, the examiner noted a meniscus abnormality in that McMurray's test was positive, and there was localized tenderness in the medial meniscus area.  Right knee flexion was to 110 degrees, left knee flexion was to 120 degrees, and extension was to 0 degrees bilaterally.  There was objective evidence of pain on active motion and following repetitive motion, but no additional limitations after three repetitions of range of motion.  There was no ankylosis.  An x-ray study of the right knee was normal, while an x-ray study of the left knee showed minimal osteophyte superior pole patella.  The VA examiner noted that the Veteran had lost less than one week of work in the last year due to his  bilateral knee disability, and stated that the disability would have significant effects on his employment due to decreased mobility and pain, causing increased absenteeism and the assignment of different duties.  With regard to activities of daily living, the VA examiner concluded that the knee disability would prevent sports and exercise, have severe effects on chores and recreation, moderate effects on shopping, traveling, and driving, and no effects on feeding, bathing, dressing, toileting, and grooming.  

The Veteran was afforded another VA examination in October 2013.  He reported anterior knee pain and stiffness, as well as episodes of giving way.  He denied any flare-ups of pain.  Flexion was to 130 degrees bilaterally and extension was to 0 degrees bilaterally, with no objective evidence of painful motion.  Range of motion measurements remained the same after repetition, and the examiner noted no additional limitation in range of motion or functional loss or impairment following repetitive-use testing.  There was no tenderness to palpation, and muscle strength was 5 out of 5.  There was no instability to Lachman's, posterior drawer, and valgus/varus pressure testing.  The VA examiner noted moderate recurrent patellar subluxation/dislocation bilaterally.  There were no meniscal conditions.  In addition, x-ray studies did not show arthritis or evidence of patellar subluxation.  The VA examiner concluded that the bilateral knee disability would not affect the Veteran's ability to work.  

On the question of whether the Veteran is entitled to higher ratings for his bilateral knee disabilities, the Board notes that arthritis and limitation of motion, including motion limited by pain and other orthopedic factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca are to be rated as part of one disability.  See 38 C.F.R. § 4.71a, DCs 5014, 5003.  Instability of the knee, which does not include painful limitation of the knee as part of the rating criteria, is a distinct disability.  See VAOPGCPREC 23-97 and 9-98.

As noted above, the knee disabilities are rated as 10 percent disabling under DC 5261, which contemplates impairment of the knee manifested by limitation of extension.  However, based on the medical evidence showing noncompensable limitation of motion, the Board finds that the more appropriate Diagnostic Code is DC 5257, which contemplates recurrent subluxation or lateral instability.  Where instability is severe, moderate and slight, disability evaluations of 30, 20, and 10 are assigned, respectively.

In this case, the 2013 VA examiner noted bilateral moderate recurrent patellar subluxation/dislocation.  The Veteran has also consistently reported giving way of the knees.  Despite the negative ligament testing throughout the rating period on appeal, resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise as to whether a 20 percent disability rating is warranted for each knee under DC 5257.

The Board has considered whether any other diagnostic code would allow for an increased rating for the Veteran's knee disabilities, manifested by instability.  

DC 5259 contemplates symptomatic removal of semilunar cartilage (meniscus).  A 10 percent rating is the maximum (and only) available rating under DC 5259.  Therefore, DC 5259 does not allow for higher evaluations for the knee disabilities.  Moreover, the weight of the evidence is against a separate rating under DC 5259, as there is no evidence that the Veteran has undergone such a surgical procedure on either knee.    

DC 5258 contemplates dislocated semilunar cartilage (meniscus) with frequent episodes of locking, pain, and effusion into the joint.  The maximum and only available rating under this code is 20 percent; thus, it does not allow for even higher ratings.  Moreover, separate ratings under DC 5258 are not warranted in this case.  The Veteran has reported some pain with palpation to the medial meniscus during the rating period on appeal.  However, he has denied locking and effusion, and examination has been negative for meniscal tears or other abnormalities other than tenderness.  Therefore, the Board finds that the weight of the evidence is against a grant of separate ratings under DC 5258.  

DCs 5262 and 5263 do not apply, as there is no evidence of malunion or nonunion of the tibia or fibula, and no evidence of genu recurvatum.  

Next, the Board has considered whether any other diagnostic code would allow for higher ratings for the Veteran's knee disabilities, manifested by limitation of motion, pain, or other orthopedic factors such as weakness or fatigability.

DC 5261 contemplates impairment of the knee manifested by limitation of extension.  Where extension is limited to 5, 10, 15, 20, 30 and 45 degrees, ratings of 0, 10, 20, 30, 40, and 50 percent, respectively, are assigned.  

In this case, the evidence shows that the Veteran had extension to no worse than 0 degrees throughout the rating period on appeal, even with pain and after repetition.  As the criteria for even a noncompensable rating under DC 5261 (limitation of extension to 5 degrees) have not been met or more nearly approximated during the rating period on appeal, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support increased ratings in excess of 20 percent under DC 5261 for the knee disabilities for any period.  The currently assigned 20 percent disability ratings adequately take the Veteran's painful motion and tenderness into account.

DC 5260 contemplates impairment of the knee manifested by limitation of flexion.  Where flexion is limited to 60, 45, 30, and 15 degrees, ratings of 0, 10, 20, and 30 percent, respectively, are assigned.  After a review of all the evidence, lay and medical, the Board finds that the evidence weighs against an increased rating under DC 5260.

In this case, as noted above, the evidence shows that the Veteran had flexion to no worse than 110 degrees on the right and 120 degrees on the left throughout the rating period on appeal, even with pain and after repetition, and with consideration that motion is limited at the point where pain sets in.  Thus, even taking the Veteran's pain into account, as the criteria for even a noncompensable rating under DC 5260 (limitation of flexion to 60 degrees) have not been met or more nearly approximated, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support increased ratings in excess of 10 percent under DC 5260 for the knee disabilities for any period, as the 20 percent ratings assigned herein account for the Veteran's painful motion and other symptoms such as intermittent giving way and patellar abnormalities.  

Next, DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (e.g., DCs 5260 and 5261), provided the limitation of motion is compensable; however, when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, DC 5003 provides that a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a compensable evaluation is only assigned when there is X-ray evidence of involvement of two or more major or minor joint groups.    

Here, the flexion and extension measurements of the knees do not meet the minimum criteria for compensable evaluations under DCs 5260 and 5261, respectively.  As noted above, flexion has been no worse than 110 degrees on the right and 120 degrees on the left, and extension has been no worse than 0 degrees bilaterally.  However, the maximum possible rating available under DC 5003 is 10 percent, since only one major joint (the knee) is involved.  Thus, increased ratings are not warranted under DC 5003.

In considering whether higher ratings are warranted based on loss of motion under another diagnostic code, the Board finds that DC 5256 does not apply, as there is no evidence of knee ankylosis.  DC 5055 contemplates prosthetic replacement of the knee joint.  There is no evidence the Veteran has undergone such a procedure, so DC 5055 is also inapplicable.  

Notwithstanding the above, the Board has also considered whether any separate ratings are available based on the evidence.  In so doing, the Board acknowledges VAOPGCPREC 9-2004, where it was held that a claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under DCs 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  In the present case, the evidence does not establish loss of flexion or extension to even a noncompensable degree on either side; thus, assignment of separate evaluations for limitation of flexion and extension is not appropriate here. 

Next, x-ray studies of the right knee have been negative, so a separate rating under DC 5003 and 5257 for arthritis and instability of the right knee is not warranted.  However, arthritis was demonstrated by x-ray study of the left knee, and, as discussed above, moderate recurrent subluxation has been demonstrated in the left knee.  Therefore, the Board finds that a separate 10 percent disability rating under DC 5003 for left knee arthritis is warranted. 

The Board has considered the Veteran's statements that his knee disabilities are worse, as well as his report of flare-ups of pain.  While he is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions regarding whether his symptoms meet even higher rating criteria under VA regulations.  

Such competent evidence concerning the nature and extent of the Veteran's knee disabilities has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the examination reports and clinical records) directly address the criteria under which these disabilities are evaluated. 

It is important that the Veteran understand that the 20 percent ratings assigned herein and the separate 10 percent rating for left knee arthritis indicate a significant impact on his functional ability.  Such disability evaluations assigned by VA recognize his knee instability and painful motion, indicating very generally a 40 percent reduction in his ability to function due to his knee disabilities combined.  The critical question in this case, however, is whether the problems he has cited meet the next highest level under the rating criteria (in excess of 20 percent).  For reasons cited above, the Board finds they do not.  

For these reasons, resolving reasonable doubt in favor of the Veteran, the Board grants 20 percent disability ratings under DC 5257 for each knee based on instability, and a separate 10 percent disability rating under DC 5003 for left knee arthritis.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's knee disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his knee disabilities are more severe than is reflected by the previously assigned ratings.  As was explained in the merits decision above in granting higher ratings but denying even higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were appropriate because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Here, a February 2010 letter satisfied the notification requirements of the VCAA as to both timing and content.

With respect to the duty to assist, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and his statements.  He has been afforded adequate examinations on the issues decided herein.  

At both the 2010 and 2013 VA examinations, the Veteran's history was taken, and complete examinations with clinical measures were conducted, to include review of x-ray studies where applicable.  Conclusions reached and diagnoses given were consistent with the examination reports, including notation of whether there were additional losses of ranges of motion due to factors such as painful motion, weakness, impaired endurance, incoordination, or instability with regard to the knee disability.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the issues of increased ratings for his service-connected knee disability and PTSD.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

A 20 percent disability rating for right knee instability is granted for the entire rating period, subject to the rules governing payment of monetary benefits.  

A 20 percent disability rating for left knee instability is granted for the entire rating period, subject to the rules governing payment of monetary benefits.  

A separate 10 percent disability rating for left knee arthritis is granted for the entire rating period, subject to the rules governing payment of monetary benefits.  


REMAND

In December 2013, prior to promulgation of a decision in this case, the Board received correspondence from the Veteran requesting entitlement to a TDIU based on his service-connected PTSD, as well as new records from his private physician and employer.  The claim for a TDIU has not yet been adjudicated by the AOJ, but such claim is relevant to the Veteran's PTSD increased rating claim.  At the outset, the Board notes that the Court of Appeals for Veterans Claims (CAVC) has held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The CAVC found that when entitlement to TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.

Therefore, the Board finds that a remand is necessary for further action by the RO/AOJ, to include any additional development deemed necessary.

Accordingly, the issues of entitlement to an increased rating for PTSD and to a TDIU are REMANDED for the following action:

1.  The AOJ should provide to the Veteran all required notice and claims forms in response to the claim for  TDIU.
 
2.  The AOJ should undertake any additional development it determines to be warranted with respect to both the TDIU and increased rating for PTSD claims, to include a VA examination/opinion or social and industrial survey, if deemed necessary.
 
3.  Then readjudicate the Veteran's claims of entitlement to a higher disability rating for PTSD and to a TDIU.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


